internal_revenue_service department of the treasury index no washington dc number release date person to contact telephone number refer reply to cc dom p si plr-119672-99 date april legend decedent a b c estate of decedent estate of a court date date date date a b c dear this is in response to a letter dated date submitted by the plr-119672-99 executor of the estate of decedent requesting a ruling that concerns a disclaimer under sec_2518 of the internal_revenue_code decedent died testate on date and a decedent’s wife died testate on date paragraph third of the decedent’s will creates a credit_shelter_trust paragraph third a provides that during the lifetime of a the trustee is to pay to or apply for the benefit of a the entire net_income of the credit_shelter_trust in at least monthly installments paragraph third b provides for the invasion of the corpus of the credit_shelter_trust by the trustee on behalf of a during a’s lifetime the trustee’s power to invade the corpus of the credit_shelter_trust is limited by an ascertainable_standard relating to the health education support or maintenance of a paragraph third c provides that upon the death of a the trustee is to pay one half of the corpus of the credit_shelter_trust to b and the other one half of the corpus to c if b does not survive both a and decedent the entire corpus of the credit_shelter_trust is to be paid to c paragraph fourth of the decedent’s will provides that if a survives decedent all the residue and remainder of the property owned by decedent at his death is to be devised and bequeathed to a if a makes a qualified_disclaimer of a portion or all of the gift under paragraph fourth all of the decedent’s residuary_estate or the part so disclaimed is to be devised and bequeathed to the trustee of the trust created under paragraph third of the decedent’s will under paragraph fourth of the decedent’s will an amount equal to dollar_figurea was transferred prior to date in four separate transfers from the estate of decedent to the estate of a on date pursuant to an order by court authorizing the disclaimer by the executor of the estate of a the executor of the estate of a transferred an amount equal to dollar_figureb which included the disclaimed amount dollar_figurec and the income earned on the disclaimed amount from the estate of a to the estate of decedent on date which was within a month period beginning date the executor of the estate of a disclaimed in writing an amount equal to dollar_figurec of the residuary bequest under paragraph fourth of the decedent’s will and all the income earned on the dollar_figurec the written disclaimer was delivered to the executor of the estate of decedent on the same day the executor of the estate of decedent has requested a ruling that the disclaimer made by the executor of the estate of a of dollar_figurec of the residuary bequest under the decedent’s will and the income earned on the dollar_figurec is a qualified_disclaimer under sec_2518 of the internal_revenue_code plr-119672-99 sec_2046 states that sec_2518 provides provisions relating to the effect of a qualified_disclaimer for purposes of the estate_tax sec_2518 provides that for purposes of this subtitle if a person makes a qualified_disclaimer with respect to any interest in property this subtitle shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that for purposes of sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of - a the date on which the transfer creating the interest in such person is made or b the date on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either -- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-2 of gift_tax regulations provides in part that with respect to transfers made by a decedent at death or transfers that become irrevocable at death the transfer creating the interest occurs on the date of the decedent’s death even if an estate_tax is not imposed on the transfer sec_25_2518-2 provides in part that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest in property or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in property however merely taking delivery of an instrument of title without more does not constitute plr-119672-99 acceptance sec_25_2518-2 provides in part that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant except as provided in sec_25 e if there is an express or implied agreement that the disclaimed interest in property is to be given or bequeathed to a person specified by the disclaimant the disclaimant shall be treated as directing the transfer of the property interest the requirements of a qualified_disclaimer under sec_2518 are not satisfied if - i the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard or ii the disclaimed property or interest in property passes to or for the benefit of the disclaimant as a result of the disclaimer except as provided in sec_25_2518-2 sec_25_2518-2 provides in part that in the case of a disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent the disclaimer satisfies the requirement of the disclaimer of sec_25_2518-2 if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard based on the information submitted and the representations made we conclude that the disclaimer made by a’s executor satisfies the requirements of sec_2518 because the disclaimer is in writing and is timely made the management by a’s executor of the property bequeathed from decedent to a does not constitute an acceptance and the disclaimed portion of a’s interest in the bequeathed property passes without any direction on the part of a therefore the disclaimer made by a’s executor of dollar_figurec of the residuary bequest under the decedent’s will and the income earned on the dollar_figurec is a qualified_disclaimer under sec_2518 except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it section plr-119672-99 k provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
